Citation Nr: 0005683	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus (ringing 
of the ears).

3.  Entitlement to service connection for a chronic throat 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard-Merchant Marines from December 1941 to August 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the New Orleans, 
Louisiana, Department of Veterans (VA), Regional Office (RO), 
which denied the veteran's claims seeking entitlement to 
service connection for bilateral hearing loss, tinnitus 
(ringing of the ears) and a chronic throat disorder.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in June 1998.  The RO received his 
substantive appeal in July 1998.  

The veteran thereafter presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO in November 1999.  At the conclusion of the 
hearing, the veteran submitted additional records with a 
waiver of initial RO consideration.


REMAND

Initially, the Board notes that the law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a)  (West 1991).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
a duty to ensure that the veteran is provided full due 
process.  38 C.F.R. § 3.103  (1999).  In the instant case, 
the veteran avers that he has been treated for his claimed 
disorders at the VA Medical Center in New Orleans (VAMC-New 
Orleans) since 1990.  To date, however, the RO has not 
associated these records with the claims folder.  The Board 
observes that well-established legal precedent holds that VA 
has constructive notice of medical records in its possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
all VAMC-New Orleans in/outpatient, clinical, and special 
study reports relating to treatment received by the veteran 
for the disabilities at issue must be obtained and associated 
with the claims file.

The Board makes no finding as to whether the veteran has 
presented well grounded claims, invoking a duty to assist 
with evidence in support of his claims pursuant to 
38 U.S.C.A. § 5107(a)  (West 1991).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The RO should contact the VA Medical 
Center in New Orleans, and request copies 
of all of the veteran's hospitalization 
and outpatient treatment records 
developed from January 1990 to the 
present for the disabilities at issue.  
Efforts to obtain these records must be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for bilateral hearing loss, tinnitus 
(ringing of the ears) and chronic throat 
disorder, with special attention being 
made to the additional evidence submitted 
or obtained on his behalf.

3.  If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


